USCA11 Case: 19-11723   Date Filed: 08/16/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11723
                       ________________________

                 D.C. Docket No. 6:18-cv-00032-JRH-BWC



WASEEM DAKER,

                                             Plaintiff - Appellant,

versus

COMMISSIONER, GEORGIA DEPARTMENT OF CORRECTIONS,

                                             Defendant - Appellee,

TIMOTHY WARD, et. al.,
Assistant Commissioner,

                                             Defendants.


                       ________________________

                             No. 19-11849
                       ________________________

                D.C. Docket No. 6:18-cv-00073-RSB-BWC



WASEEM DAKER,
             USCA11 Case: 19-11723        Date Filed: 08/16/2021     Page: 2 of 4



                                                        Plaintiff - Appellant,

versus

COMMISSIONER, GEORGIA DEPARTMENT OF CORRECTIONS,
HOMER BRYSON,
Former GDC Commissioner,
ASSISTANT COMMISSIONER, DEPARTMENT OF CORRECTIONS,
WARDEN,
Facilities Director,
STEVE UPTON,
Deputy Facilities Director, et al.,

                                                        Defendants - Appellees.

                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                    (August 16, 2021)

Before JORDAN, JILL PRYOR and TJOFLAT, Circuit Judges.

PER CURIAM:

         Waseem Daker appeals the district court’s sua sponte dismissal without

prejudice of two actions under 42 U.S.C. § 1983 and the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1(a), alleging

various constitutional and statutory violations relating to the Georgia Department

of Corrections’ (“GDC”) grooming policy. 1 Daker is a practicing Muslim. As part


         1
       Daker proceeded pro se in the district court in both cases. We consolidated the appeals
when we determined they presented the same question and appointed counsel to represent Daker.

                                              2
          USCA11 Case: 19-11723        Date Filed: 08/16/2021    Page: 3 of 4



of his religion, he must wear a beard at least as long as the width of his fist, about

three inches. GDC requires prisoners to have beards of no longer than half an inch.

Along with challenging this policy, Daker alleged in both complaints that GDC has

a custom and practice of forcibly shaving him with unsanitized clippers and using

excessive force. Daker maintains that this practice puts him at risk of contracting

infectious diseases and sustaining serious injury.

      Daker moved to proceed in forma pauperis at the time he filed each

complaint. The district court sua sponte dismissed both suits under the Prison

Litigation Reform Act’s “three-strikes” provision, which prohibits inmates who

have had three previous civil actions dismissed “on the grounds that [they are]

frivolous, malicious, or fail[] to state a claim” from proceeding in forma pauperis.

28 U.S.C. § 1915(g). On appeal, Daker argues that the district court erred because

his complaints alleged an imminent danger of serious physical harm—an exception

to the three strikes provision. Id.

      After we ordered that this case be orally argued, another panel of this Court

held that an essentially identical complaint in another of Daker’s appeals failed to

allege an imminent danger of future harm under § 1915(g). Daker v. Ward, 999

F.3d 1300, 1311–13 (11th Cir. 2021). Daker himself described the claims in Daker

v. Ward and the instant cases as similar, and our review confirms that the

complaints in all three cases are substantially identical. Given this similarity, we


                                           3
           USCA11 Case: 19-11723           Date Filed: 08/16/2021       Page: 4 of 4



conclude that this appeal is foreclosed by our decision in Daker v. Ward. 2 We thus

affirm the district court’s dismissal.

       AFFIRMED.




       2
         This is not to say that Daker is foreclosed from proceeding under § 1915(g)’s imminent
danger of serious physical injury exception for any claim challenging GDC’s grooming policy.
But on the complaints before us, as in the complaint in Daker v. Ward, Daker has not sufficiently
alleged that the GDC practices create such a risk.
                                                4